Citation Nr: 0602205	
Decision Date: 01/26/06    Archive Date: 01/31/06	

DOCKET NO.  03-06 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for chronic otitis 
media and hearing loss.  


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had periods of active and inactive duty for 
training with the Army National Guard from January 1950 to 
September 1952.  He had active military duty from August 1953 
to June 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan, which denied service connection 
for otitis media and hearing loss.  

Neither the August 2002 rating decision on appeal or any 
subsequent statement of the case contains any discussion of 
the newness and materiality of evidence submitted since a 
prior final denial, and the Board is unable to glean from 
those adjudications whether the RO did or did not reopen the 
veteran's claim.  Service connection for hearing loss and 
otitis media was first denied by the RO in an January 1989 
rating decision, wherein it was noted that no service medical 
records for the veteran's military service could be located.  
At that time, the earliest post service treatment record for 
otitis media was from 1985 and there was no basis to 
determine that otitis was incurred in service.  

Since the time of that prior final denial, all available 
records from the veteran's initial period of service with the 
Army National Guard from 1950 to 1952 were collected, and 
these records include a service enlistment examination from 
January 1950 which notes that the veteran's ear, nose and 
throat were normal, and records that the veteran sustained a 
serious right otitis media ear infection which resulted in 
his separation from the National Guard.  Also submitted since 
the time of the prior final denial are both VA and private 
treatment records and the report of a VA audiometric 
examination, which records collectively document that the 
veteran has a chronic right otitis media and hearing loss.  

38 C.F.R. § 3.156(a) (2005), in effect for claims filed on or 
after August 29, 2001 (the veteran's claim to reopen was 
received in November 2001), provides that a claimant may 
reopen a finally adjudicated claim by submitting new and 
material evidence, and that new evidence means existing 
evidence not previously submitted, and material evidence 
means existing evidence that relates to an unestablished fact 
necessary to substantiate the claim.  The evidence received 
and submitted since the time of the prior final denial 
mentioned above is clearly both new and material to the 
veteran's claim, and therefore it is reopened and will be 
decided on the merits after consideration of all of the 
evidence on file.  

During the pendency of this appeal, and based upon evidence 
resulting from a VA audiometric examination in May 2005, and 
not attributable to any formal claim filed by the veteran, 
the RO issued a rating decision which denied entitlement to 
service connection for tinnitus.  The veteran was notified of 
that decision in his appellate rights and he did not disagree 
or initiate an appeal.  Accordingly, the issue of entitlement 
to service connection for tinnitus of either or both ears is 
not before the Board and will not be the subject of 
discussion in this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.  

2.  The veteran was found to have a normal ear, nose and 
throat examination at the time he was enlisted for National 
Guard service in January 1950.  

3.  There is not clear and unmistakable evidence that the 
veteran had a chronic right otitis media ear infection prior 
to his enlistment in the Army National Guard.  

4.  During a two-week period of active duty for training in 
June and July 1952, the veteran manifested a severe right 
otitis media ear infection which required hospitalization, 
and which subsequently resulted in his separation from 
National Guard service "by reason of chronic suppurative 
otitis media, right ear."  

5.  Although the veteran was subsequently enlisted for active 
service in the US Army from August 1953 to June 1955, for 
which he must have been found physically qualified at the 
time of enlistment, no service medical records for the 
veteran's active military service have ever been discovered.  

6.  The subsequent private and VA treatment records continue 
to document the existence of chronic right otitis media from 
the early 1970's until present and right ear hearing loss is 
reasonably related to and consistent with a veteran's chronic 
right ear infections.  

7.  Left ear hearing loss is unrelated to any incident, 
injury or disease of active service.  

CONCLUSION OF LAW

Chronic right otitis media was incurred during a period of 
active duty for training, right ear hearing loss occurred 
secondary to these chronic infections, and left ear hearing 
loss was not incurred or aggravated during service.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.6, 3.303, 3.310, 3.385 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
efforts to assist claimants in obtaining such evidence.  

The veteran was provided formal VCAA notice in March 2002, 
prior to the issuance of the initial adverse rating decision 
now on appeal from August 2002.  This notification informed 
the veteran of the evidence necessary to substantiate his 
claim, the evidence he was responsible to submit, the 
evidence VA would collect on his behalf, and advised he 
submit any relevant evidence in his possession.  The veteran 
has also been provided all of the applicable laws and 
regulations implementing VCAA as well as those laws 
applicable to his service connection claim.  It is apparent 
that efforts have been expended to obtain available evidence 
and the veteran himself has submitted records of private 
medical treatment and, most importantly, what appears to be a 
complete copy of all available records of his service with 
the Army National Guard.  The Board finds that VCAA is 
satisfied in this appeal.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service connection may be established for disability 
resulting from disease or injury suffered in the line of 
duty.  38 U.S.C.A. § 1110.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Disability which is proximately due to 
or the result of a service-connected disease or injury shall 
also be service connected.  38 C.F.R. § 3.310(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

Active military service includes active duty, and any period 
of active duty for training, during which an individual was 
disabled or died from a disease or injury incurred or 
aggravated in line of duty.  38 C.F.R. § 3.6(a).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, and 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of these 
relevant frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC test are 
less than 94 percent.  38 C.F.R. § 3.385.  

Analysis:  The veteran's physical examination for enlistment 
in the Army National Guard in January 1950 clearly notes that 
his ear, nose and throat condition was normal.  His hearing 
was also to be noted as normal at 15/15 for each ear.  There 
were no noted abnormalities, including no abnormality of a 
chronic right ear infection or otitis media.  The veteran 
apparently served in the Army National Guard successfully, 
with periods of inactive duty and active duty for training, 
for over two years until a two-week period of active duty for 
training in June and July 1952.  In July 1952, the veteran 
incurred a severe right ear infection which was documented by 
an investigative report as having been caused from sleeping 
on damp ground during training.  It was also the opinion of 
the investigating officer that this injury was incurred in 
line of duty and suffered through no misconduct of the 
veteran.  The veteran was apparently hospitalized for a 
period of time at Fort Belvoir, Virginia.  While there are 
not actual treatment records for the veteran's right ear 
infection, the condition was apparently found severe and 
significant enough that he was processed for a medical 
separation from the Army National Guard, solely as the result 
of this ear infection.  

A Board of some type was convened and considered the 
veteran's case and found that the ear infection was 
significant enough that he should be separated on the basis 
that this ear infection was a "chronic" condition.  The 
administrative records available indicate that the veteran 
was thereafter actually separated on this basis, but when 
these records were forwarded and reviewed by a medical 
adviser to the National Guard Bureau of the State of 
Maryland, an attempt was made to disapprove the veteran's 
separation on the basis of a conclusion that the disease 
existed prior to the veteran's period of field training.  The 
records on file indicate that the veteran's unit responded 
that the veteran had already been separated, and so this 
separation remained in effect and was not apparently in any 
way altered as prepared by the unit.  The Board finds it 
noteworthy that there is a complete absence of any objective 
evidence supporting the National Guard Bureau medical 
adviser's opinion that the veteran's right ear infection 
existed prior to his two-week period of active duty for 
training.  

The veteran subsequently enlisted in the Regular Army in 
August 1953 and served until June 1955.  No service medical 
or personnel records are available from this enlistment.  It 
must be presumed that the veteran was found to be physically 
qualified for enlistment in August 1953, but other than that, 
there is simply no evidence positive or negative to the 
veteran's claim available from his subsequent approximately 
two-year enlistment.  

There are on file records of the veteran's private treatment 
which reflect an ongoing diagnosis of chronic right otitis 
media commencing in 1971, with continued notations in 1976, 
1978, 1982, 1985, and 1990.  There are also multiple 
additional notations of the veteran having acute episodes of 
colds, sore throat and pharyngitis, separate and apart from 
notations of right ear drainage, but these brief notations 
make it difficult to determine whether the veteran's right 
ear might also have been symptomatic during these additional 
episodes as well.  A private auditory examination from 1982 
noted that auditory evoked potential testing revealed rather 
poor identification of the major positive peaks, particularly 
"on the right...."

VA outpatient treatment records from June 1987 note a chronic 
hearing loss associated with otitis.  In September 1987, the 
veteran was noted to have a chronic otitis in the right ear 
"since 17 y.o."  It was noted that the right ear now drained 
three to four times per year.  The right tympanic membrane 
was retracted in the pocket with granulation.  

In May 2005, the veteran was provided a VA audiometric 
examination.  At that time, he was shown to have pure tone 
decibel thresholds for the relevant frequencies at 500 
through 4,000 Hertz which satisfied the requirements for 
recognition of hearing loss disability at 38 C.F.R. § 3.385 
for both the left and right ears.  However, it is noteworthy 
that the pure tone decibel thresholds for each of the 
relevant frequencies is considerably worse for the right ear 
than for the left.  This examination also clearly included a 
finding of recurring right ear infections.  Although the 
claims folder was available to the examiner for review, at 
that time all of the legible copies of the veteran's records 
of service with the Army National Guard were not then on 
file.  The audiologist indicated that she could not give an 
opinion as to the causal connections based on the absence of 
audiological evaluations during service.  

The Board finds, in accordance with the governing laws and 
regulations applicable in this case, that a preponderance of 
the evidence on file shows that the veteran first manifested 
a chronic right ear infection or otitis media during a 
two-week period of active duty for training in July 1952.  
That initial diagnosis included the word "chronic," although 
it is difficult to determine how something which had first 
initially manifested could be determined to be chronic in 
fact.  Nonetheless, subsequent records do show recurrent 
right ear infections and also include clinical diagnoses of 
"chronic" right ear infections, so the initial finding of 
chronic disease during Army National Guard service was borne 
out by subsequent evidence.  

The Board notes that the RO concluded that there was clear 
and unmistakable evidence that this chronic right ear disease 
had preexisted service and disputed this finding.  The RO 
determined that the administrative record from the veteran's 
period of National Guard service which attempted to 
disapprove the veteran's separation on the basis that his 
chronic right ear infection preexisted his two-week period of 
active duty for training was compelling.  As noted above, 
however, there is a complete absence of any objective 
evidence on file which in any way supports this conclusion, 
and VA is generally not bound by administrative 
determinations made during service, but rather is required to 
make independent determinations based upon careful 
consideration of all objective and competent evidence on 
file.  The only other evidence relied upon by the RO to 
conclude that this disease first manifested prior to the two-
week period of active duty for training was a notation in a 
September 1987 VA outpatient treatment record stating that 
the veteran had had chronic right ear infections since he was 
17 years old.  Clearly, this information was likely provided 
by the veteran himself but it must be noted that the veteran 
provided this statement in 1987, some 35 years after the 
initial infection was discovered in 1952, at which point the 
veteran was in fact 19 years of age.  He had, in fact, been 
17 years of age when he first enlisted for service in the 
National Guard in January 1950.  The Board does not place 
much probative value on this statement in the absence of any 
actual competent clinical evidence showing that the veteran 
had ever manifested a right ear infection of any type, at any 
time prior to its initial discovery in July 1952.  The 
unsupported administrative determination by a superior 
National Guard official indicating that the veteran's right 
ear infection had first manifested prior to a two-week period 
of active duty for training, and the veteran's report of 
having had chronic ear infections commencing from age 17 do 
not under any circumstances amount to clear and unmistakable 
evidence sufficient to rebut the presumption of sound 
condition which must be applied because the veteran was found 
to have normal ear, nose and throat function at the time of 
his enlistment examination for Army National Guard service in 
January 1950.  

The Board finds that the veteran is shown throughout his 
medical history to have had a chronic right otitis media 
infection which first manifested during a two-week period of 
active duty for training with the Army National Guard in 
July 1952.  Service connection for chronic right otitis media 
is thus warranted.  The Board notes that there is an apparent 
lengthy period of time from 1952 until 1971 when chronic 
right ear infections are again documented continuing until 
present times.  However, in sworn testimony before both the 
undersigned in September 2005 and at the RO in May 2003, the 
veteran reported that he had received intermittent treatment 
for right ear infections over the years but he was unable to 
obtain records of each and every treatment he might ever have 
received.  Again, no records are available from the veteran's 
subsequent two-year period of active duty in the 1950's.  

The Board also finds that the veteran's right ear hearing 
loss, considerably more advanced than current left ear 
hearing loss, is entirely consistent with and attributable to 
the veteran's long term recurrent right ear infections.  
Service connection for right ear hearing loss is warranted on 
a secondary basis.  

The Board notes that throughout the adjudication of this 
claim, the RO has consistently characterized the issue as 
entitlement to service connection for chronic otitis media 
and hearing loss, without specificity as to either ear.  
Again, in credible testimony at two sworn hearings and in 
written statements, the veteran has consistently argued that 
it was his right ear which was chronically affected by 
infection, and this is consistent with the objective medical 
evidence on file.  Accordingly, while service connection for 
chronic right ear infections and right ear hearing loss on a 
secondary basis is warranted, service connection for left ear 
hearing loss is not warranted because there is no evidence or 
argument regarding chronic left ear infections at any time, 
and left ear hearing loss for VA purposes is first shown many 
years after service and there is a complete absence of any 
competent evidence which in any way relates right ear hearing 
loss to any incident, injury or disease of active military 
service or disease or injury attributable to active duty for 
training, or injury attributable to inactive duty for 
training.  


ORDER

Entitlement to service connection for chronic right ear 
otitis media and right ear hearing loss is granted.  

Entitlement to service connection for left ear hearing loss 
is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


